Title: From George Washington to William Heath, 29 January 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Philada 29th January 1782
                  
                  I have received your favor of the 18th and 19th instants.  I am extremely sorry that there has been a necessity for your taking such disagreeable measures, with Major General Mcdougall.  The Adjutant General will transmit an order for holding a General Court Martial on the occasion.
                  Considering the situation of the 10th Masachusetts Regiment, I would not have them hurried up to Albany.  When they are cloathed, and those who are to have the small pox are recovered, it will be time enough.  No detachment of the Army need march in their stead.
                  By a Resolve of Congress, Colonels while commanding Brigades are intitled to the Rations of a Brigadier—consequently—they will be paid for those retained at 9 1/2d. Pennsylvania Currency, the price of a Ration by Contract.  The same Rule holds good as to all other Officers.
                  I am not acquainted with the pay and Rations of those in the Quarter Masters department but where they are, by Resolve of Congress, allowed more than one Ration and do not draw them, I take it for granted they are to be paid at the rate above mentioned.
                  The cause of allowing the extra Ration will cease when the Officers are paid their subsistance Money regularly.  The Deputy pay Master sets out in a few days, prepared to make those payments from the 1st of February.
                  I shall shortly issue a proclamation offering pardon to all our Deserters, in the service of the Enemy, who will return to their Colours.  You may, in the mean time, encourage the practice.  I heartily wish the States would publish like Acts of Grace, as I am confident, the New Corps might be, by such means, much if not intirely reduced.
                  If Colonel Pickering has not left the North River, he can inform you whether any or what steps have been taken to procure a Return of the Horses and Cattle of the French Army, which were in the Camp at West Chester.  Should nothing have been done, the request will go properly from him to General de Baville the Quarter Master General.
                  I am obliged by your care in forwarding the information of Colton, upon which, however, I do not place much confidence.  One circumstance contradicts the whole affair.  The conversation alluded to, is said to have happened in September or October last.  I was not at that time in Philada neither did I myself then know that I should make any stay in this City in the course of the Winter.  It is not therefore probable that a plan should have been laid to hurt me in Philada.
                  I shall immediately lay a Copy of Messrs Wales and Davis’s letter to Major Lunt before Congress.  It is too delicate a matter for me to decide upon.  Untill their determination is known, I would wish the delivery of the State Cloathing to be suspended.
                  As General Schuyler seems of opinion that he can make a valuable use of Capt. Duncan, I have no objection to his being given up to him.
                  I will make enquiry whether Major Porter obtained leave of absence from Congress.  He never had any from me.  I am with great Regard Dear Sir Yr most obt and hble servt
                  
                     Go: Washington
                  
               